295 F.2d 817
Lorine W. WHITAKER, Executrix, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 5878.
United States Court of Appeals First Circuit.
Nov. 24, 1961.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
A. Peter Quinn, Jr., Springfield, Mass., with whom Rowland H. Long, Springfield, Mass., was on brief, for appellant.
L. Lee Phillips, Attorney, Department of Justice, Washington, D.C., with whom John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson and A. F. Prescott, Attorneys, Department of Justice, Washington D.C., and W. Arthur Garrity, Jr., U.S. Atty., Boston, Mass., were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
We have nothing to add to Judge Ford's opinion reported 194 F.Supp. 505 (D.Mass.1961).


2
Judgment will be entered affirming the judgment of the District Court.